Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-8, 12-16, 21-23 are allowed.
Claims 9-11, 17-20 are cancelled, and claims 21-23 are newly added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Octavio DaCosta (Reg. No. 62110) on 11/4/21.
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1. (Currently Amended)  A method implemented by a proxy server for providing a live media stream in a live broadcast room, wherein the method comprises:
receiving, from a first client via a proxy client, a first live broadcast room request message requesting entry to the live broadcast room;
receiving, from a second client via the proxy client, a second live broadcast room request message requesting entry to the live broadcast room;
receiving, from a media server, a first live media stream destined for the first client;

determining a first role of the first client based on the first live broadcast room request message;
determining a second role of the second client based on the second live broadcast room request message; 
sending, to the proxy client when the first role is a master user and the second role is a slave user, the first live media stream
skipping sending, to the proxy client when the first role is the master user and the second role is the slave user, the second live media stream.

2. (Previously Presented)  The method of claim 1, wherein the first live broadcast room request message comprises an identifier of the proxy client, wherein the second live broadcast room request message comprises the identifier, and wherein the method further comprises determining that the first live broadcast room request message and the second live broadcast room request message are from the proxy client based on both the first live broadcast room request message and the second live broadcast room request message comprising the identifier.

3. (Previously Presented)  The method of claim 1, wherein determining the second role of the second client based on the second live broadcast room request message comprises:
determining whether there is a client in the live broadcast room whose role is a master user in the live broadcast room and that enters the live broadcast room through the proxy client when the second live broadcast room request message is received; and


4. (Currently Amended)  The method of claim 3, wherein after [[the]] sending the first live media stream, the method further comprises:
receiving a request message for exiting the live broadcast room from the proxy client, wherein the request message for exiting the live broadcast room requests the first client to exit the live broadcast room;
changing the second role of the second client from the slave user to a second master user when determining the second client is a new master user; and
switching the first live media stream sent to the second client to the second live media stream.

5. (Currently Amended)  The method of claim 4, wherein [[the]]a last frame of the first live media stream that is sent to the second client and [[the]]a first frame of the second live media stream that is sent to the second client are adjacent frames, wherein before [[the]] switching the first live media stream sent to the second client to the second live media stream, the method further comprises:
identifying a first I frame and a second I frame that belong to the first live media stream and the second live media stream respectively based on the first live media stream and the second live media stream, wherein the first I frame and the second I frame are a same video frame;

using the first switching frame and the second switching frame as the last frame of the first live media stream and the first frame of the second live media stream, respectively; and
forwarding the request message for exiting the live broadcast room from the first client to the media server after determining the first switching frame and the second switching frame.

6. (Previously Presented)  The method of claim 1, wherein determining the role of the second client comprises:
determining whether a quantity of clients whose roles are master users and that enter the live broadcast room through the proxy client reaches a preset upper limit when the second live broadcast room request message is received, wherein the preset upper limit is greater than or equal to 2; and
determining that the role of the second client is the slave user when the quantity of clients whose roles are master users and that enter the live broadcast room through the proxy client reaches the preset upper limit.

7. (Previously Presented)  The method of claim 6, further comprising determining that the second role of the second client is a secondary-master user when the quantity of clients whose roles are master users in the live broadcast room is not 0 and does not reach the preset upper limit.



9. – 11. (Cancelled)  

12. (Currently Amended)  A network device in a proxy server, comprising:
a processor; and 
a memory coupled to the processor and configured to store instructions that, when executed by the processor, cause the network device to be configured to:
receive, from a first client via a proxy client, a first live broadcast room request message requesting entry to the live broadcast room;
receive, from a second client via the proxy client, a second live broadcast room request message requesting entry to the live broadcast room;
receive, from a media server, a first live media stream destined for the first client;
receive, from the media server, a second live media stream destined for the second client;
determine a first role of the first client based on the first live broadcast room request message; 
determine a second role of the second client based on the second live broadcast room request message; and
send, to the proxy client when the first role is a master user and the second role is a slave user, the first live media stream 


13. (Previously Presented)  The network device of claim 12, wherein the instructions further cause the network device to: 
determine whether there is a client in the live broadcast room whose role is a master user in the live broadcast room and that enters the live broadcast room through the proxy client when the second live broadcast room request message is received; and 
determine that the second role of the second client is the slave user when there is the client in the live broadcast room has the role of the master user in the live broadcast room and that enters the live broadcast room through the proxy client.

14. (Previously Presented)  The network device of claim 13, wherein the instructions further cause the network device to:
receive a request message for exiting the live broadcast room from the proxy client, wherein the request message for exiting the live broadcast room requests the first client to exit the live broadcast room; 
change the second role of the second client from the slave user to a second master user; and 
switch the first live media stream sent to the second client to the second live media stream.

15. (Previously Presented)  The network device of claim 12, wherein the instructions further cause the network device to:

determine, when the quantity of clients whose roles are master users and that enter the live broadcast room through the proxy client reaches the preset upper limit, that the role of the second client is the slave user.

16. (Previously Presented)  The network device of claim 15, wherein the instructions further cause the network device to determine, when the quantity of clients whose roles are master users in the live broadcast room is not 0 and does not reach the preset upper limit, that the second role of the second client is a secondary-master user.

17. – 20. (Cancelled)  

21. (New)  The network device of claim 12, wherein the first live broadcast room request message comprises an identifier of the proxy client, wherein the second live broadcast room request message comprises the identifier, and wherein the instructions further cause the network device to determine that the first live broadcast room request message and the second live broadcast room request message are from the proxy client based on both the first live broadcast room request message and the second live broadcast room request message comprising the identifier.


identify a first I frame and a second I frame that belong to the first live media stream and the second live media stream respectively based on the first live media stream and the second live media stream, wherein the first I frame and the second I frame are a same video frame;
determine a first switching frame and a second switching frame that are adjacent to each other and that belong to the first live media stream and the second live media stream respectively based on the first I frame and the second I frame; 
use the first switching frame and the second switching frame as the last frame of the first live media stream and the first frame of the second live media stream, respectively; and
forward the request message for exiting the live broadcast room from the first client to the media server after determining the first switching frame and the second switching frame.

23. (New)  The network device of claim 12, wherein the instructions further cause the network device to cache the first live media stream by groups of pictures (GOPs).
	

Reason for allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, determining a first role of the first client based on the received . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992.  The examiner can normally be reached on M-F 10:00am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-40364036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 





Liang-che Alex Wang
November 4, 2021
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447